
	

114 SRES 509 ATS: Congratulating the Cleveland Cavaliers for winning the 2016 National Basketball Association Finals.
U.S. Senate
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 509
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2016
			Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Cleveland Cavaliers for winning the 2016 National Basketball Association Finals.
	
	
 Whereas, on June 19, 2016, the Cleveland Cavaliers defeated the Golden State Warriors by a score of 93 to 89 in Oakland, California, in a decisive game 7 to win the 2016 National Basketball Association (referred to in the preamble as the NBA) Finals;
 Whereas the Cleveland Cavaliers have captured the first NBA Finals victory in franchise history and have at last brought the Larry O’Brien Championship Trophy to Cleveland;
 Whereas the Cleveland Cavaliers became the first team in NBA Finals history to win a series after trailing 3 games to 1;
 Whereas LeBron James, who averaged 29.7 points, 8.9 assists, and 11.3 rebounds during the NBA Finals, led all players from both teams in the respective statistical categories of total points, rebounds, assists, steals, and blocks and was named Most Valuable Player of the NBA Finals for the third time in his career;
 Whereas LeBron James became the third player in NBA Finals history and the first since 1988 to record a triple-double in game 7, scoring 27 points, grabbing 11 rebounds, and making 11 assists in leading his team to victory;
 Whereas Kyrie Irving, who played a critical role through the 2016 NBA Finals, scored 26 points in game 7 and hit a crucial three-pointer with 53 seconds left to play in the game;
 Whereas every member of the 2015–2016 Cleveland Cavaliers team, including Matthew Dellavedova, Channing Frye, Kyrie Irving, LeBron James, Richard Jefferson, Dahntay Jones, James Jones, Sasha Kaun, Kevin Love, Jordan McRae, Timofey Mozgov, Iman Shumpert, J. R. Smith, Tristan Thompson, and Mo Williams, played an integral role in bringing the NBA Championship to Cleveland;
 Whereas head coach Tyronn Lue and his entire team of assistants and team staff worked together to put the Cleveland Cavaliers players in a position to win the 2016 NBA Finals;
 Whereas General Manager David Griffin and the entire Cavaliers basketball front office have worked to assemble a championship team and create a culture and environment that fosters the very best performance and the highest success;
 Whereas owner Dan Gilbert has helped build a first-rate, championship sports franchise in the city of Cleveland;
 Whereas, prior to June 19, 2016, the 3 major sports franchises in Cleveland had not won a championship since 1964;
 Whereas on June 19, 2016, LeBron James completed his goal of bringing an NBA Championship back to northeast Ohio, and the Cleveland Cavaliers ended a 52-year championship drought for the city of Cleveland; and
 Whereas the 2016 Cleveland Cavaliers have brought pride and elation to Cleveland and the entire State of Ohio by winning the 2016 NBA Finals: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Cleveland Cavaliers for winning the 2016 National Basketball Association Finals;
 (2)recognizes the contributions and achievements of all the players, coaches, and staff who contributed to the 2015–2016 season;
 (3)applauds the fans of the Cleveland Cavaliers who have never given up hope in the pursuit of their first ever championship; and
 (4)directs the Secretary of the Senate to transmit for appropriate display an official copy of this resolution to—
 (A)the owner of the Cleveland Cavaliers, Dan Gilbert; (B)the coach of the Cleveland Cavaliers, Tyronn Lue; and
 (C)the leader of the Cleveland Cavaliers, LeBron James.  